Citation Nr: 1234875	
Decision Date: 10/09/12    Archive Date: 10/17/12	

DOCKET NO.  09-49 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disorder of the lower left leg, to include a skin disorder, varicose veins, and stasis dermatosis, including as due to herbicide exposure in service and as secondary to service-connected diabetes mellitus or coronary artery disease.  


REPRESENTATION

Appellant (Veteran) represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.     

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.      

In January 2012, the Veteran testified before the Board at a personal hearing held at the RO.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A review of the record reveals a need for further development prior to appellate review on the claim of service connection for a disorder of the lower left leg, to include a skin disorder, varicose veins, and stasis dermatosis, including as due to herbicide exposure in service and as secondary to service-connected diabetes mellitus or coronary artery disease.  As the Veteran must be provided with a comprehensive VA compensation examination, a report of the examination, and an opinion which addresses his contentions in light of the examination findings, VA's duty to assist in the development of the claim has not been satisfied.  38 U.S.C.A. § 5103 (West 2002).  

The Veteran originally claimed service connection for a skin disorder on the lower left leg; however, during the pendency of the appeal, evidence suggested that there was pain associated with varicose veins or stasis dermatosis in the lower left leg. The Veteran and his representative have raised the question of whether such disorder could be related to herbicide exposure during service in Vietnam or otherwise related to events in service of insect bites, heat, and unsanitary conditions.  In addition, the evidence raises the question of whether such disorder is a secondary complication of the service-connected diabetes mellitus or coronary artery disease.  The Board views the issue on appeal as one for service connection for a skin disorder of the lower left leg, to include varicose veins and stasis dermatosis, and to include due to in-service herbicide exposure, as well secondary to service-connected diabetes mellitus or coronary artery disease.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran claims to have incurred a lower left leg disorder directly as a result of the tropical conditions associated with his service in the Republic of Vietnam (between July 1970 and July 1971), directly as a result of the presumed exposure to herbicides in Vietnam, and secondarily as a complication of service-connected diabetes mellitus type 2 (diabetes).  The Board also notes that service connection has been established for coronary artery disease (as presumed due to herbicide exposure).     

In order to prevail on the issue of direct service connection, generally, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To prevail on a claim for secondary service connection, the evidence must show that a disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disorder by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  To prevail on the theory of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

To prevail on a claim based on exposure to herbicides, the evidence must first show that the Veteran had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  As the Veteran in this case had such Vietnam service, he will be presumed to have been exposed to an herbicide agent during such service.  In this case, there is affirmative evidence to establish that he was not exposed to any such agent during his Vietnam service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2011).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  

In this matter, the evidence of record does not indicate that the Veteran currently has, or had within his first year of departing from Vietnam, any of the listed disorders under 38 C.F.R. § 3.309(e).  As such, the medical inquiry to be conducted on remand should focus on whether the evidence of record indicates that the Veteran incurred his current left leg disorder(s) either directly during service (i.e., due to jungle conditions or the presumptive exposure to herbicides) or secondarily as a result of a service-connected disability (diabetes mellitus or coronary artery disease).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and include in the claims file any more recent medical treatment records and medical reports, not currently included in the record, pertaining to the claim for service connection for a skin disorder of the lower left leg, which now includes varicose veins and stasis dermatosis.    

2.  The RO should schedule the Veteran for an appropriate VA examination, to be performed by a qualified VA examiner, to ascertain the nature and etiology of any lower left leg disorder.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list any diagnoses related to the lower left leg, specifically including or ruling out a skin disorder, varicose veins, and stasis dermatosis.  

For each of the diagnosed disabilities of the left lower leg, the examiner should then offer the following opinions: 

(i) Is it at least as likely as not (a 50 percent or higher degree of probability) that a current lower left leg disorder had its onset in service or was caused by any incident in service to include exposure to jungle-like conditions that include heat and insect or herbicides?

(ii) Is it at least as likely as not (probability 50 percent of more) that a disability of the lower left leg is caused by any service-connected disability, specifically including diabetes and coronary artery disease?

(iii) Is it at least as likely as not (probability 50 percent of more) that a diagnosed disability of the lower left leg is aggravated (permanently worsened in severity) by any service-connected disability, specifically including diabetes and coronary artery disease?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  After completion of the foregoing and all other necessary development, the RO should readjudicate the remanded claim.  If the benefits sought remain denied, the Veteran should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

